DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed February 1, 2021 has been entered.  Claims 2, 5-11 and 15 are canceled.  Claims 1, 3, 4, 12-14, 16 and new claims 17-20 are currently pending and presented for examination.

Response to Arguments
Due to the cancellation of claims 5-11, the previous rejection under 35 USC112 (b) is hereby withdrawn.  
Due to Applicant’s amendments to the claims, the previous rejection under 35 USC 112 (a) is hereby withdrawn.
Due to the cancellation of claim 15, the previous rejection of claim 15 under 35 USC 103 over Rathinavelu et al. is hereby withdrawn.
Applicant’s arguments with respect to the rejections of claims 1-14 and 16 under 35 USC 103 have been fully considered but are found not persuasive.
With respect to both rejections, Applicant argues that the claims have been amended to recite X is SO2 and R1 is ethyl and it is unclear how a person would arrive at the compounds as claimed.

Tisdell et al. teaches compounds of formula (1) 
    PNG
    media_image1.png
    97
    102
    media_image1.png
    Greyscale
 wherein Z is pyridyl optionally substituted with up to four of Cl, F, halomethyl, methoxy, halomethoxy, and methylthio; X may be one of hydrogen, lower alkyl, haloalkyl, etc.; Y may be one of 
    PNG
    media_image2.png
    88
    169
    media_image2.png
    Greyscale
wherein anyone of R3, R4 or R5 may be hydrogen, haloalkyl or S(O)m alkyl wherein m may be 1 or 2. 
Moreover, Zhang et al. teaches pesticidal compositions comprising a pyridine triazole compound of formula I: 
    PNG
    media_image3.png
    150
    210
    media_image3.png
    Greyscale
wherein x is 0; R1, R2, R3 and R4 are selected from hydrogen, C1-C6 haloalkyl ;  R5 is selected from hydrogen, C1-C6 alkyl, C1-C6 haloalkyl; Z can be 
    PNG
    media_image4.png
    144
    136
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    148
    145
    media_image5.png
    Greyscale
nR11 wherein n may be 0, 1 or 2 and R11 is selected from hydrogen, C1-C6 alkyl (abstract and [0029]-[0045]).  
Thus Tisdell in view of Zhang and Zhang et al. render obvious numerous compounds as claimed specifically the compounds as claimed in instant claim 16 since Tisdell et al. teaches compounds of formula (1) wherein Z is pyridyl optionally substituted with halomethyl; X may be one of hydrogen; Y may be one of 
    PNG
    media_image2.png
    88
    169
    media_image2.png
    Greyscale
wherein anyone of R3, R4 or R5 may be hydrogen, haloalkyl or S(O)m alkyl wherein m may be 1 or 2; and Zhang et al. teaches compound of formula I wherein x is 0; R1, R2, R3 and R4 are selected from C1-C6 haloalkyl;  R5 is selected from hydrogen, C1-C6 alkyl, C1-C6 haloalkyl; Z can be 
    PNG
    media_image4.png
    144
    136
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    148
    145
    media_image5.png
    Greyscale
wherein R9 or R10 can be selected as S(O)nR11 wherein n may be 0, 1 or 2 and R11 is selected from hydrogen, C1-C6 alkyl (abstract and [0029]-[0045]).  

Accordingly, this action is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 4, 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tisdell et al. WO 00/24735 (Provided on IDS) in view of Zhang et al. U.S. Publication No. 2015/0111735 A1.
Claims 1, 3, 4, 12-14, 16 and 17 of the instant application claim a compound of formula (1) having the following structure:

    PNG
    media_image6.png
    119
    164
    media_image6.png
    Greyscale
wherein 
    PNG
    media_image7.png
    69
    102
    media_image7.png
    Greyscale
 is selected from 
    PNG
    media_image8.png
    144
    472
    media_image8.png
    Greyscale
; G6 is selected from 
    PNG
    media_image9.png
    87
    432
    media_image9.png
    Greyscale
wherein R9 may be hydrogen; G1 or G2 may be N or CH; R7 may be one of 
    PNG
    media_image10.png
    213
    473
    media_image10.png
    Greyscale
wherein A is CH or N; Q may be hydrogen; X is S, SO or SO2; R1 is C1-C4 alkyl.  
Tisdell et al. teaches compounds of formula (1) 
    PNG
    media_image1.png
    97
    102
    media_image1.png
    Greyscale
 wherein Z is pyridyl optionally substituted with up to four of Cl, F, halomethyl, methoxy, halomethoxy, and methylthio; X may be one of hydrogen, lower alkyl, haloalkyl, etc.; Y may be one of 
    PNG
    media_image2.png
    88
    169
    media_image2.png
    Greyscale
wherein anyone of R3, R4 or R5 may be hydrogen, S(O)m alkyl wherein m may be 1 or 2 (pages 2-3).  Tisdell et al. teaches that the compounds of formula (1) are suitable for controlling pests on animals and plants (page 40).  Tisdell et al. specifically teaches preparing insecticidal formulations comprising the compounds and a pharmaceutically acceptable carrier (page 42). 
Tisdell et al. does not specifically exemplify a claimed compound of formula I.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, compounds of formula 
    PNG
    media_image1.png
    97
    102
    media_image1.png
    Greyscale
 wherein Z is pyridyl optionally substituted with up to four of Cl, F, halomethyl, methoxy, halomethoxy, and methylthio; X may be one of hydrogen, lower alkyl, haloalkyl, etc.; Y may be one of 
    PNG
    media_image2.png
    88
    169
    media_image2.png
    Greyscale
wherein anyone of R3, R4 or R5 may be hydrogen, haloalkyl or S(O)m alkyl wherein m may be 1 or 2. 
Furthermore, Tisdell et al. renders obvious the compounds claimed since the teachings of Tisdell et al. render obvious numerous compounds of formula I when G6 is U-0 since the compounds of Tisdell et al. and the compounds of the instant application when G6 is U-0 are positional isomers, wherein the nitrogen atoms are in different positions on the triazole ring.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and/or similar utilities. “An obviousness rejection based on similarity in chemical structure and/or function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991).
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.  Structural similarities of chemical compounds have been found to support a prima facie case of obviousness. See, e.g., Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1900-02, In re Merck & Co., 800 F.2d 1091, 1096-97, 231 USPQ 375, 378-79 (Fed. Cir. 1986) In re May, 574 F.2d 1082, 1093-95, 197 USPQ 601, 610-11 (CCPA 1978) (stereoisomers); In re Wilder, 563 F.2d 457, 460,
195 USPQ 426, 429 (CCPA 1977) (adjacent homologs and structural isomers); In re Hoch, 428 F.2d 1341, 1344, 166 USPQ 406, 409 (CCPA 1970) (acid and ethyl ester); In re Druey, 319 F.2d 237, 240, 138 USPQ 39, 41 (CCPA 1963) (omission of methyl group from pyrazole ring). 
In addition, Zhang et al. teaches pesticidal compositions comprising a pyridine triazole compound of formula I: 
    PNG
    media_image3.png
    150
    210
    media_image3.png
    Greyscale
wherein x is 0; R1, R2, R3 and R4 are selected from hydrogen, C1-C6 haloalkyl ;  R5 is selected from hydrogen, 
    PNG
    media_image4.png
    144
    136
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    148
    145
    media_image5.png
    Greyscale
wherein R9 or R10 can be selected as S(O)nR11 wherein n may be 0, 1 or 2 and R11 is selected from hydrogen, C1-C6 alkyl (abstract and [0029]-[0045]).  Zhang et al. teaches a method of controlling pests comprising applying a pesticidal composition comprising a pyridine triazole compound of formula I [0131].
Accordingly, since Zhang et al. teaches that 1,2,3 triazole compounds are useful as pesticides, a person of ordinary skill in the art would have expected similar success by formulating compounds having the 1,2,3 triazole ring as the 1,2,4 triazole ring of Tisdell et al.  Thus modifying the compounds of Tisdell et al. to produce compounds having a 1,2,3-triazole ring is rendered obvious in view of the teachings of Zhang et al.

Claims 1, 3, 4, 12-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. U.S. Publication No. 2015/0111735 A1.
Claims 1, 3, 4, 12-14, 16 and 17 of the instant application claim a compound of formula (1) having the following structure:

    PNG
    media_image6.png
    119
    164
    media_image6.png
    Greyscale
wherein 
    PNG
    media_image7.png
    69
    102
    media_image7.png
    Greyscale
 is selected from 
    PNG
    media_image8.png
    144
    472
    media_image8.png
    Greyscale
 wherein R3 or R4 is C1-C4haloakyl; G6 is selected from 
    PNG
    media_image9.png
    87
    432
    media_image9.png
    Greyscale
wherein R8 or R9 may be hydrogen; G1 and G2 may be N or CH ; R7 may be one of 
    PNG
    media_image10.png
    213
    473
    media_image10.png
    Greyscale
wherein A is CH or N; Q may be hydrogen; X is S, SO or SO2; R1 is C1-C4 alkyl.  

    PNG
    media_image3.png
    150
    210
    media_image3.png
    Greyscale
wherein x is 0; R1, R2, R3 and R4 are selected from hydrogen, C1-C6 haloalkyl ;  R5 is selected from hydrogen, C1-C6 alkyl, C1-C6 haloalkyl; Z can be 
    PNG
    media_image4.png
    144
    136
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    148
    145
    media_image5.png
    Greyscale
wherein R9 or R10 can be selected as S(O)nR11 wherein n may be 0, 1 or 2 and R11 is selected from hydrogen, C1-C6 alkyl (abstract and [0029]-[0045]).  Zhang et al. teaches a method of controlling pests comprising applying a pesticidal composition comprising a pyridine triazole compound of formula I [0131].
Zhang et al. does not specifically exemplify a claimed compound of formula I.
However, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to have selected the various combinations of features claimed from within the prior art disclosure specifically, compounds of formula I 
    PNG
    media_image3.png
    150
    210
    media_image3.png
    Greyscale
 wherein x is 0; R1, R2, R3 and 
    PNG
    media_image4.png
    144
    136
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    148
    145
    media_image5.png
    Greyscale
wherein R9 or R10 can be selected as S(O)nR11 wherein n may be 0, 1 or 2 and R11 is selected from hydrogen or C1-C6 alkyl to arrive at the instant claims.  Thus the cited claims of the instant application are rejected since Zhang et al. renders obvious numerous compounds of formula (I) as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orimoto et al. WO 2015163478 A1 (effective filing date of April 24, 2014) (Translation U.S. Patent No. 9,884,858 B2).
Claims 16 and 18 of the instant application claim the following compounds: 
    PNG
    media_image11.png
    325
    879
    media_image11.png
    Greyscale

Orimoto et al. teaches compounds of formula (I) having the following structure: 
    PNG
    media_image12.png
    133
    297
    media_image12.png
    Greyscale
wherein Het is H2 
    PNG
    media_image13.png
    71
    128
    media_image13.png
    Greyscale
Q is oxygen, X is N or CH, R1 is C1 to C6 hydrocarbon, q, n or p is 0, 1 or 2, R2 is C1 to C6 hydrocarbon optionally substituted with halogen, G is C1 to C6 hydrocarbon optionally substituted with one or more halogen atoms, Ar is phenyl or 5 or 6 membered aromatic heterocyclic group (columns 1-3).

    PNG
    media_image14.png
    158
    321
    media_image14.png
    Greyscale
wherein X is N, R2-2 is CF3, R1 is ethyl, n is 0 or 2, G is CF3 and R3-1, R3-2, R3-4, R3-5 are H (column 39 lines 52-64, column 40 lines 1-4, Table C column 38).
Thus compounds 1 and compound 6 of claim 18 is specifically taught in Orimoto et al.

Claim Objections
Claims 19 and 20 are objected to as being dependent upon a rejected base claim.

Conclusion
Claims are 1, 3, 4, 12-14, and 16-18 rejected.  Claims 19 and 20 are objected.  No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM